EXAMINER’S AMENDMENT AND 
STATEMENT OF REASONS FOR ALLOWNACE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicant’s submission filed on February 28, 2022 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received February 28, 2022 (the “Response”).
Claims 1, 2, 5, 9, 13, 18, and 21–27 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed February 28, 2022 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as 
Authorization for this Examiner’s amendment was given in an interview with Albert Abbou (Reg. No. 75,598) on December 3, 2021.

1.	(Currently Amended) A service discovery method implemented by a registration center, the service discovery method comprising:
receiving a service discovery request from a first device, wherein the service discovery request carries target parameter information of a service needed by the first device, and wherein the target parameter information comprises information about an invocation mode;
determining, based on a service parameter database of the registration center storing parameter information of different services of a second device, a target service corresponding to first parameter information in the service parameter database, wherein the first parameter information comprises information about one of:
a one-request-one-response as the target service when the invocation mode is the one-request-one-response; or 
a one-request-multiple-response as the target service when the invocation mode is the one-request-multiple-response;
storing, in the service parameter database, second parameter information of a first service of the second device, wherein the second parameter information is received via a request message 
sending a service response message to the first device, wherein the service response message comprises description information of the target service.

a processor; and
a memory coupled to the processor and comprising instructions that, when executed by the processor, cause the communications apparatus to:
receive a service discovery request from a first device, wherein the service discovery request carries target parameter information of a service needed by the first device, and wherein the target parameter information comprises information about an invocation mode;
determine, based on a service parameter database of a registration center storing parameter information of different services of a second device, a target service corresponding to first parameter information in the service parameter database, wherein the first parameter information comprises information about one of:
a one-request-one-response as the target service when the invocation mode is the one-request-one-response; or 
a one-request-multiple-response as the target service when the invocation mode is the one-request-multiple-response;
store, into the service parameter database, second parameter information of a first service of the second device, wherein is received via a request message from the second device; and
send a service response message to the first device, wherein the service response message comprises description information of the target service.
9.	(Currently Amended)	 A service discovery method comprising:

determining, by the registration center based on a service parameter database of the registration center storing parameter information of different services of a second device, a target service corresponding to first parameter information in the service parameter database, wherein the first parameter information comprises information about one of:
a one-request-one-response as the target service when the invocation mode is the one-request-one-response; or 
a one-request-multiple-response as the target service when the invocation mode is the one-request-multiple-response;
storing, in the service parameter database before determining the target service, second parameter information of a first service of the second device, wherein is received via a request message from the second device; and
sending, by the registration center, a service response message to the first device, wherein the service response message comprises description information of the target service.
13.	(Currently Amended)	A communications system comprising:
a first device configured to send a service discovery request, wherein the service discovery request carries target parameter information of a service needed by the first device, and wherein the target parameter information comprises information about an invocation mode; and

receive the service discovery request from the first device;
determine, based on a service parameter database of the registration center storing parameter information of different services of a second device, a target service corresponding to first parameter information in the service parameter database, wherein the first parameter information comprises information about one of:
a one-request-one-response as the target service when the invocation mode is the one-request-one-response; or 
a one-request-multiple-response as the target service when the invocation mode is the one-request-multiple-response;
store, into the service parameter database before determining the target service, second parameter information of a first service of the second device, wherein is received via a request message from the second device; and
send a service response message to the first device, wherein the service response message comprises description information of the target service.

Allowable Subject Matter
Claims 1, 2, 5, 9, 13, 18, and 21–27 allowed.
Regarding claim 1, the prior art of record does not teach storing, in the service parameter database, second parameter information of a first service of the second device, wherein the second parameter information is received via a request message from the second device before determining the target service; and

Claims 5, 9, and 13 by analogy.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 20140192717 A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449